Title: 15th. Saturd.
From: Adams, John Quincy
To: 


       Having left Helsingborg this morning at about 10’ o’clock, we pass’d the Sound and at about 11. we arriv’d at Elseneur Helsingör which is the first Danish town. We stay’d there about 2 hours to refresh ourselves and have our trunks examined and set out from there at about 1’ o’clock afternoon, and arrived at Copenhagen at about 7. o’clock. Copenhagen is distant from Elseneur 5 German Miles; we took up our lodgings at Vassal’s in the Strand, and I found here the Count, who has already been here a fort’night, and who has engaged a place in a Vessel, which is to sail next Tuesday for Kiel. As I have nothing of any consequence to do here and as there is nothing very extraordinary to be seen here, I believe I shall go at the same time if there is any more Place in the Vessel.
      